Citation Nr: 0808421	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-12 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a post operative left knee 
arthrotomy.

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee due to trauma.

3.  Entitlement to service connection for a right knee 
condition as secondary to the service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for a post operative left knee 
arthrotomy, evaluated as 20 percent disabling, denied his 
claim for an increased rating for arthritis of the left knee 
due to trauma, evaluated as 10 percent disabling and denied 
the veteran's claim for entitlement to service connection for 
a right knee condition as secondary to the service-connected 
left knee disability.

The veteran testified before the undersigned Acting Veterans 
Law Judge in August 2007; and copy of the transcript is in 
the record. 

The issues of entitlement to a disability rating in excess of 
20 percent for a post operative left knee arthrotomy and 
entitlement to a disability rating in excess of 10 percent 
for arthritis of the left knee due to trauma are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A right knee condition is at least as likely as not the 
result of the service connected left knee disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for a right knee disability 
are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). 

Considering the claim for service connection for a right knee 
disability as secondary to the veteran's service-connected 
left knee disability in light of the above-noted legal 
authority, and given the Board's favorable disposition of the 
claim, the Board finds that all necessary notification and 
development action on this matter has been accomplished. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
service connection can be granted under 38 C.F.R. § 3.310, 
for a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Allen Court held that the term "disability" as used in 38 
U.S.C.A. § 1110 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen at 448.  

The provisions of 38 C.F.R. § 3.310(a) were recently amended 
to conform to the Allen decision.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendments have no bearing on this 
case, because there is no claim or evidence that a service-
connected disability aggravated the claimed conditions.  
Instead, the veteran contends that the service connected left 
knee disability caused the claimed right knee disability.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for 
treatments or complaints involving his right knee.

In an undated letter, Dr. Walsh of the Lutheran Medical 
Center stated that he examined the veteran at the Orthopedic 
Clinic.  He reported that the veteran had advanced 
osteoarthritis of the left knee.  The veteran's right knee 
was getting painful secondary to overuse.

In May 2002 the veteran underwent a VA examination.  The 
veteran reported that he started to complain of right knee 
pain in 1997.  The diagnosis was severe degenerative 
arthritis of the left knee.  The examiner stated that the 
veteran had a normal physical and radiographical examination 
of his right knee, but he had subjective pain and it was as 
least as likely as not caused by his service-connected left 
knee condition.

In an October 2002 letter, the veteran stated that his left 
knee condition was affecting his right knee because of the 
weight he was putting on it from limping.

In November 2003 the veteran underwent a VA examination of 
his knees.  The diagnosis was chondromalacia of the left 
knee.  His right knee was unremarkable.

In May 2004, the veteran presented to the Brooklyn, New York 
VA Medical Center (VAMC) for a knee consultation.  The 
treating doctor stated that the veteran had a history of left 
knee degenerative joint disease with right knee degenerative 
joint disease symptoms most likely secondary to left genu 
valgus.

In August 2004 the veteran presented to the VAMC with 
complaints of bilateral knee pain.  The diagnosis was a 54 
year old veteran with service related injury to his left knee 
requiring surgical repair and compensatory arthritic changes 
in his right knee.  In an addendum, the treating physician 
noted that the veteran's right knee examination showed medial 
joint line tenderness and crepitus.  The diagnosis was 
bilateral knee osteoarthritis.

In November 2004, a VA treatment note reported that an X-ray 
of the knees showed bilateral degenerative joint disease with 
joint space narrowing.

An April 2006 X-ray demonstrated an unremarkable right knee.  
Later the same month, the veteran underwent an MRI of the 
right knee.  The radiologist stated that the veteran had 
osteoarthritis of the left knee and was complaining of right 
knee pain due to probable postural changes and 
osteoarthritis.  The diagnosis was a lateral meniscus tear.  
Cartilage wear was noted in the trochlea.  Focal marrow edema 
was noted in the lateral femoral condyle.

In January 2007 the veteran presented to the VAMC for knee 
pain.  The diagnosis was osteoarthritis of the knees.

In February 2007 the veteran was seen at the VAMC for 
complaints of bilateral pain in his knees.  He reported that 
his pain was worse and he had received no relief from his 
last knee injections.  The diagnosis was bilateral 
osteoarthritis of the knees.

An X-ray of the veteran's right knee in February 2007 
revealed minimal spurring of the patella and mild joint 
effusion.

At his August 2007 hearing before the undersigned, the 
veteran testified that he had a diagnosed right knee 
condition that was attributed to his left knee disability.

Analysis

The veteran is service connected for residuals of a post 
operative left knee arthrotomy, evaluated as 20 percent 
disabling and for arthritis of the left knee due to trauma, 
evaluated as 10 percent disabling.  He has consistently 
asserted that his right knee condition is the result of his 
service-connected left knee disability. 

Multiple opinions provide competent evidence of a link 
between the current right knee condition and the left knee 
disability.  38 C.F.R. § 3.310(a).  Specifically, Dr. Walsh, 
the May 2002 VA examiner, the treating VA doctor in May 2004 
and the April 2006 VA radiologist all determined that it was 
as least as likely as not that the veteran's right knee 
condition was caused by his service-connected left knee 
disability.

As such, the remaining question is whether the veteran has a 
diagnosis of a right knee disability.  In this case, there is 
conflicting evidence in regard to that question.

The Court has held that a symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).  

The Board notes that the veteran has been diagnosed with 
bilateral osteoarthritis on multiple occasions, even though 
an April 2006 X-ray demonstrated an unremarkable right knee.

However, a later April 2006 MRI revealed a lateral meniscus 
tear of the right knee.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that a current diagnosis of 
a right knee disability has been established which has been 
related to a service-connected disability. 

Resolving reasonable doubt in the veteran's favor the Board 
concludes that service connection is warranted for a right 
knee condition as secondary to the veteran's service-
connected left knee disability.  38 U.S.C.A. § 5107(b);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee condition 
as secondary to the service-connected left knee disability is 
granted.




REMAND

At his August 2007 hearing, the veteran testified that his 
left knee has worsened since November of 2003 and that he was 
scheduled to get a total left knee replacement.  
Additionally, in March 2007 and April 2007, his treating 
doctors at the VAMC noted that the veteran's pain had 
increased.  

The veteran's last VA examination for his service-connected 
left knee disability was in November 2003.  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from June 4, 2001 until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran's August 2007 testimony and the VAMC 
treatment notes provide evidence of worsening since the last 
examination in November 2003.  The veteran is competent to 
provide an opinion that his disabilities have worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

To ensure that the record reflects the current severity of 
the left knee disability, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the veteran's left knee disability.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claims for increase.  See 38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.

The veteran has been receiving treatment from the New York 
Harbor VA Healthcare System, primarily at the Brooklyn VAMC.  
The most recent VA treatment records are dated July 31, 2007.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records from the New York 
Harbor VA Healthcare System since July 31, 2007, following 
the current procedures prescribed in 38 C.F.R. § 3.159 as 
regards requests for records from Federal facilities. 

The Board notes that the RO's March 2004 letter to the 
veteran notifying him about VA's duties to notify and assist 
was a generic notice for a higher rating claim.  To ensure 
that all due process requirements are met, the RO should also 
provide the veteran with additional notice, under the VCAA, 
appropriate for higher rating claims and give the veteran 
another opportunity to provide information and/or evidence 
pertinent to the claims remaining on appeal, explaining that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should also invite the 
appellant to submit all pertinent evidence in his possession, 
and ensure that its notice to the appellant meets the 
requirements of the recent Court decisions in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, No. 05-0355, --- Vet. App. ---, 2008 WL 239951 (U.S. 
Vet. App. Jan. 30, 2008), as appropriate.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of the claims should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claims).  The RO should also 
document its consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, consistent with the facts found) pursuant to the Hart 
decision, cited to above, is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the New 
York Harbor VA Healthcare System, in 
particular the Brooklyn VAMC all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's service-connected left knee 
disability, from July 31, 2007 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter ensuring that 
all notification and development action 
required by the VCAA (cited to above) for 
the claim currently on appeal is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures related to the 
veteran's increased rating claims for his 
left knee disability are fully complied 
with and satisfied.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman and Vazquez-Flores v. 
Peake (cited to above), as appropriate.

The RO should also request that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal that is not currently of record.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
schedule the veteran for a VA orthopedic 
examination, by an appropriate physician, 
at a VA medical facility to evaluate his 
left knee disability.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (including X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

With regard to his left knee, the 
examiner should conduct range of motion 
studies of the knee (expressed in 
degrees), noting the exact measurements 
for flexion and extension, and 
specifically identifying any excursion of 
motion accompanied by pain.  If pain on 
motion in the knee is observed, the 
examiner should comment on the extent of 
pain, and indicate at which point pain 
begins.  Tests of joint motion against 
varying resistance should be performed on 
the knee.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should specifically indicate 
the presence or absence of any lateral 
instability and/or recurrent subluxation 
in the left knee.  If instability is 
present, the examiner should, based on 
the examination results and the veteran's 
documented medical history and 
assertions, assess whether such 
instability is slight, moderate or 
severe.  The examiner should also 
indicate whether the veteran experiences 
dislocation in the knee, and if so, 
whether such dislocations are accompanied 
by frequent episodes of locking, pain 
and/or effusion into the joint. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the higher rating 
claims remaining on appeal, in light of 
all pertinent evidence (to include the 
hearing testimony) and legal authority.  
The RO should document its consideration 
of whether "staged rating," pursuant to 
the Hart decision, cited to above, is 
warranted.  If any benefit sought on 
appeal remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


